Citation Nr: 0006366	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic kidney 
disability.

3.  Entitlement to service connection for chronic bilateral 
eye disability.

4.  Entitlement to service connection for chronic disability 
manifested by numbness of the fingers.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) rating decisions which in 
February 1997 granted service connection for PTSD (effective 
August 22, 1996, the date of receipt of the claim), assigning 
it a 30 percent rating, and in March 1998 denied entitlement 
to total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
(the claim was filed by the veteran in April 1997), and 
service connection for chronic kidney and bilateral eye 
disability, and chronic disability manifested by numbness of 
the fingers.

By rating decision in March 1998, the evaluation of the 
service-connected PTSD was increased from 30 to 50 percent, 
effective August 22, 1996.  In view of AB v. Brown, 6 Vet. 
App. 35, 38 (1993), the claim remains in controversy where 
less than the maximum available benefit is awarded.

During the pendency of the appeal, the rating criteria under 
which mental disorders are evaluated have been amended and 
re-designated as 38 C.F.R. § 4.130 (1999), effective November 
7, 1996.  A liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in view of the favorable resolution of the 
veteran's appeal, as discussed below, it is clear that he has 
not been prejudiced by the nonutilization of the amended VA 
regulations and by the Board's review of his increased rating 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 383 
(1993).

In view of a favorable resolution of the veteran's appeal 
with regard to the claim of an increased rating for PTSD 
(effective from the date of the award of service connection 
therefor), as discussed below, his April 1997 TDIU claim is 
moot.  See 38 C.F.R. § 4.16.

In February 2000, the veteran's representative submitted 
additional evidence, portions of which were not previously of 
record, including VA vocational rehabilitation program 
records.  Initial consideration of this evidence by the RO 
was waived in writing by the representative under 38 C.F.R. 
§ 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
symptoms including frequent nightmares, flashbacks, recurrent 
and intrusive thoughts and recollections, anxiety, 
depression, outbursts of anger and irritability, social 
isolation, mistrust of people, difficulty controlling 
emotions and short temper, avoidance of crowded places, 
inability to work with others, and concentration and memory 
impairment.

2.  PTSD is his only compensable service-connected 
disability; it is shown to be severely disabling, rendering 
him unable to obtain or retain gainful employment.

3.  There is no current medical diagnosis of chronic 
disability of the veteran's kidney, eyes, or manifested by 
numbness of the fingers, and competent medical evidence does 
not show that any such claimed disability is linked to active 
service, any incident occurring therein, or any Agent Orange 
exposure during service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996).

2.  The veteran's service-connected PTSD precludes him from 
securing or following a substantially gainful occupation.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.16(c), 
4.129, 4.130, Diagnostic Code 9411 (1996).

3.  The veteran has not presented a well-grounded claim of 
service connection for chronic kidney disability.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well-grounded claim of 
service connection for chronic bilateral eye disability.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not presented a well-grounded claim of 
service connection for chronic disability manifested by 
numbness of the fingers.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim of a rating in excess of the currently 
assigned 50 percent for his service-connected PTSD is well 
grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it 
stems from the rating initially assigned at the time of the 
February 1997 grant of service connection for that disorder.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Once determined 
that a claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed, and that VA has satisfied its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. App. 
127, 136 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (in a claim for increased rating, appellant 
claims the disability has increased in severity since a prior 
final decision).  In such claims, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Impairment of one's social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, "those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity" are considered.  38 C.F.R. § 4.129.  Social 
inadaptability, reflecting the ability to establish healthy 
interpersonal relationships, is evaluated only as it affects 
industrial adaptability.  Id.  

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

Service connection for PTSD was granted by RO rating decision 
in February 1997, and a 30 percent evaluation was assigned.  
That decision was based on the veteran's service records 
showing combat service in Vietnam, and post service clinical 
evidence of PTSD relative to in-service, combat-related 
stressors.

March and June 1989 disability determination notices from the 
Social Security Administration (SSA) (including various 
medical records), reveal that the veteran was not found 
disabled for SSA disability purpose.  Medical records from 
the SSA show that he experienced various psychological and 
mental health problems since service in Vietnam, including 
lack of concentration and energy, difficulty sleeping and 
nightmares, irritability and anger, and memory impairment.  
In February 1989, the examining psychiatrist indicated that 
the veteran's psychiatric and physical symptoms greatly 
limited his overall psychosocial and occupational 
functioning, that he had severe difficulties following simple 
tasks, and that he experienced severe difficulties 
functioning in occupational and social settings.  

On VA psychiatric examination in January 1997, the veteran 
indicated that he experienced nightmares, flashbacks, 
intrusive thoughts and recollections about his Vietnam 
service, increased startle response, social isolation, 
frequent outbursts of anger, depression, hypervigilance, and 
paranoia, noting that he received regular treatment and 
therapy.  Reportedly, he was twice divorced and had one adult 
daughter; he indicated that he was a self-employed 
construction contractor, noting that he had no interest in 
any activity except work; reportedly, he lost many jobs due 
to his anger and short temper, and because he found it 
difficult to work for other people.  On examination, 
moderately severe PTSD was diagnosed, and Global Assessment 
of Functioning (GAF) score 50-55 was assigned.  The examiner 
indicated that the veteran's most disabling symptoms were 
persistent symptoms of increased arousal and outbursts of 
anger and rage, difficulty relating to people on the job, and 
avoidance of stimuli reminding him of Vietnam.

VA medical records from July 1996 to October 1997 reveal 
intermittent treatment for PTSD as manifested by nightmares, 
difficulty sleeping, flashbacks, outbursts of anger, and 
depression.  On clinical evaluation in June 1997, it was 
noted that he was unemployable and afraid of people; a GAF 
score 45 was assigned.  On examination in October 1997, a VA 
psychiatrist indicated that the veteran suffered from severe 
PTSD with symptoms including depression, insomnia, anxiety, 
nightmares, hypervigilance, paranoia and suspiciousness, and 
avoidance of crowded places.  

In November 1997, the veteran submitted to the RO a package 
of various documents, including his own written statements 
and original and photocopies of various photographs depicting 
scenes from Vietnam, describing the nature of 
psychological/mental health impairment reportedly experienced 
by him since returning from Vietnam.  Also included with the 
package was an October 1997 letter from the veteran's friend 
(an attorney) wherein he indicated that he assisted the 
veteran in obtaining "proper" disability rating for his 
PTSD.  

On VA psychiatric examination in November 1997, including a 
review of the claims file, the veteran indicated that he 
experienced hypervigilance, flashbacks, "constant" 
intrusive thoughts and recollections (triggered by stimuli 
reminding him of Vietnam, such as aircraft passing overhead 
and the smell of diesel fuel), anxiety, increased startle 
response, concentration and memory impairment, depression, 
feeling helpless and hopeless, decreased interest in 
"normal" daily activities, nightmares and difficulty 
sleeping, and daily outbursts of anger.  Reportedly, he was a 
self-employed construction-work contractor, but he had not 
worked since 1995.  On examination, he was disheveled, his 
expression was broad, affect subdued, and motor activity was 
remarkable for generalized tension but speech was without 
deviation.  Cognitive examination was indicative of ability 
to perform moderately detailed instructions while maintaining 
adequate attention and concentration; his PTSD symptoms 
impaired his ability to adequately deal with normal daily 
stress and significantly impaired his ability to adequately 
interact with others.  PTSD, major depression, and insomnia 
were diagnosed; a GAF score of 55 was assigned.  

Based on the foregoing evidence, the evaluation of the 
veteran's service-connected PTSD was increased from 30 to 50 
percent by RO rating decision in March 1998.

An undated article from C. Schiro-Geist, Ph.D., Generally 
Accepted Vocational Principles, received by the RO in June 
1998, describes, in general terms, various criteria utilized 
to evaluate a person's capacity to function in an employment 
setting in relation to physical and mental impairment that 
may affect the person.

A June 1998 Mental Residual Functional Capacity Assessment 
from the veteran's clinical social worker, listing numerous 
categories for evaluation, indicates that his PTSD was 
productive of severe impairment in "understanding" and 
memory, moderate to severe impairment in sustained 
concentration and persistence, moderately severe to severe 
impairment in social interaction, and mild to severe 
impairment in adaptation.

On VA psychiatric examination in December 1998, including a 
review of the claims file, the veteran indicated that he had 
recurrent and intrusive recollections about Vietnam, that 
various stimuli reminded him of Vietnam, that he experienced 
frequent nightmares and flashbacks, anxiety, hypervigilance, 
increased startle response, concentration and memory 
impairment, depression, helplessness and hopelessness, 
anhedonia, and outbursts of anger.  Reportedly, he was self 
employed, but had not worked since November 1995.  On 
examination, he appeared disheveled and unshaven, had a broad 
expression and affect with a subdued manner; his speech was 
without evidence of any deviation; his motor activity was 
remarkable for generalized tension and frequent gesturing.  
The examiner indicated that performance on cognitive 
examination was indicative of an ability to follow moderately 
detailed instructions while maintaining adequate attention 
and concentration; his PTSD symptoms were productive of 
significant impairment in the ability to interact with others 
and dealing with normal daily stress.  PTSD, major 
depression, and insomnia were diagnosed, and GAF score of 55 
was assigned.  

On thorough review and discussion of the evidence of record 
and contemporaneous examination in December 1998, the 
examining VA psychiatrist observed that the clinical evidence 
of record (including, inter alia, the June 1998 Mental 
Residual Functional Capacity Assessment from the veteran's 
clinical social worker) portrayed the veteran as being 
"severely" impaired by PTSD, yet numerous lengthy and 
detailed letters written by the veteran over the years 
reflected a significant organizational ability and time spent 
reasoning and researching; he opined that the June 1998 
clinical assessment from the veteran's social worker was 
rather unbelievable as the vast majority of the categories 
was marked as being productive of "severe" impairment and 
she found that his "ability to carry out very short and 
simple instructions" was productive of "moderately severe" 
impairment; the examiner also pointed out further 
inconsistencies in the clinical evidence of record which 
suggested that the veteran's PTSD produced "severe" 
impairment based on the observation that an individual who 
can cogently write lengthy documents of rebuttal in such an 
organized, researched, and detailed fashion had capabilities 
far beyond one who would be considered to have "severe" 
impairment, performing even simple tasks.  

VA medical records from October 1997 to January 1999 reveal 
intermittent treatment for the veteran's PTSD.  A January 
1999 clinical treatment summary from the Vet Center (prepared 
by two clinical social workers) indicates that the veteran 
received psychiatric treatment from a VA psychiatrist and 
therapy from clinical social workers for symptoms including 
nightmares, flashbacks, insomnia, outbursts of anger, 
avoidance of crowds, hypervigilance, reaction to people of 
Oriental descent, anxiety, mistrust, hypersensitivity, 
irritability, and depression.  It was indicated that he 
carried diagnoses of chronic PTSD and dysthymic disorder; his 
GAF score was noted as "42 - long term unemployability and 
socially isolated."  Reportedly, he was also considered 
totally disabled by his treating psychiatrist.

VA vocational rehabilitation program records from March 1997 
to February 1998, submitted to the Board in February 2000, 
reveal that the veteran did not qualify for vocational 
rehabilitation because it was not feasible that he would 
benefit from the program due to his disabilities.  A February 
1998 vocational rehabilitation and counseling services report 
reveals that he did not have a high school diploma and would 
only be a candidate for work in an entry level position in a 
groundskeeper, hand-packer, or packager occupation.  A 
February 1998 letter to the veteran noted that his GAF score 
was 50, indicative of serious impairment in social, 
occupational, and academic functioning; his interest testing 
scores and ability scores "suggest[ed] employment objectives 
with jobs requiring minimal academic preparation."

Currently, the veteran's service-connected PTSD is rated 
under Diagnostic Code 9411 (1996), and a 50 percent 
evaluation is assigned consistent with evidence showing that 
the ability to establish or maintain effective or favorable 
relationships is considerably impaired, and because of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  

Based on the entire evidence of record, as discussed above, 
the Board believes that the schedular criteria for a 70 
percent rating for PTSD have been met under the "old" 
Diagnostic Code 9411.  In particular, the evidence reveals 
that the veteran has experienced persistent and frequent 
symptoms including nightmares, difficulty sleeping, increased 
startle response, hypervigilance, social isolation, distrust 
of others, inability to interact effectively with people, and 
outbursts of anger and irritability despite ongoing 
psychiatric treatment and therapy; the record shows that he 
has a history of two failed marriages, and there is no 
indication that he has any close friends or relatives with 
whom he maintains regular contact.  

The evidence of record indicates that his PTSD symptoms, 
overall, are in fact productive of severe impairment.  The 
Board notes that the veteran underwent a thorough VA 
psychiatric examination in December 1998 which included a 
detailed review of the entire claims file.  The examiner 
concluded, essentially, that the veteran was not severely 
disabled by his PTSD (as concluded by his treating 
psychiatrists and therapists who have a regular and 
presumably trust-based relationship) because he displayed a 
remarkable ability to write numerous, lengthy, detailed, 
organized, and well-researched letters, indicative of 
significant organizational ability (at the same time, the 
examiner concluded in December 1998, that the veteran's PTSD 
symptoms were productive of significant impairment in his 
ability to interact with others and in dealing with normal 
stresses of the daily life).  As noted above, the veteran did 
submit numerous lengthy and detailed letters to the RO.  
However, he also acknowledged in November 1997, that numerous 
people assisted him in the preparation of various submissions 
to the RO; an October 1997 letter from his friend (an 
attorney) also shows that the veteran received help in 
providing evidence in support of his claim.  Thus, it is not 
entirely clear which correspondence was or was not prepared 
solely by the veteran.  In view of the foregoing, the Board 
finds more persuasive the conclusions of the veteran's 
treating psychiatrist and therapists, that the severity of 
his PTSD symptoms, overall, reflect severe impairment.  The 
benefit of the doubt in this regard is resolved in his favor.  
38 C.F.R. § 3.102 (1999).

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, effective November 7, 1996; however, as the 
veteran's claim for an increased rating for PTSD stems from 
the original rating decision awarding service connection 
therefor (in response to his claim which was filed before the 
regulatory change occurred), and he is 70 percent disabled 
for his sole, service-connected compensable disability, 
38 C.F.R. § 4.16(c) remains applicable to his claim.  See 
Karnas, 1 Vet. App. at 313.  The assignment of a 100 percent 
schedular rating is warranted in cases in which a veteran is 
rated 70 percent disabled due to a psychiatric disorder, the 
psychiatric disorder is the veteran's only compensable 
disability, and the psychiatric disorder is found to preclude 
him from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c); Swan v. Derwinski, 1 Vet. 
App. 20 (1990).  In this case, the veteran is service 
connected only for PTSD.  The entirety of the evidence 
indicates that he has not worked in several years due to 
inability to interact with others and difficulty being in 
crowded places, mistrust of people, suspiciousness, short 
temper, and problems controlling his emotions and frequent 
outbursts of anger and irritability.  

The Board notes that a VA psychiatrist opined on examination 
in December 1998, that the veteran had the mental capacity to 
follow moderately detailed instructions while maintaining 
adequate attention and concentration.  Yet, VA vocational 
rehabilitation program records, as identified above, reveal 
that he would only be a candidate for entry-level positions 
in a groundskeeper, hand-packer, or packager occupation.  
However, the entirety of the evidence indicates that his 
short temper, outbursts of anger, mistrust of people, 
difficulty being around and interacting with people, and 
problems controlling emotions would prevent him from being 
able to obtain or retain positions which would require him to 
follow a supervisor's instructions.

In light of the above, the Board finds that the veteran is 
demonstrably unable to secure or follow a substantially 
gainful occupation because of his service-connected PTSD.  
Thus, a 100 percent schedular evaluation is warranted 
pursuant to 38 C.F.R. § 4.16(c).


Service connection claims:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for cardiovascular-renal 
diseases, if the pertinent disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Thus, service 
connection may not be granted for defects of congenital, 
developmental or familial origin, absent superimposed disease 
or injury.  See VA O.G.C. Prec. Op. 82-90 (July 18, 1990), 
55 Fed. Reg. 45,711 (1990).

If a veteran had wartime service in Vietnam (as is the case 
here), service connection may also be allowed on a 
presumptive basis for certain diseases associated with 
exposure to Agent Orange, if the disease becomes manifest to 
a compensable degree within a specified period of time after 
the veteran's separation from service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1998); see also 
McCartt v. Brown, 12 Vet. App. 164 (1999).  The following 
diseases shall be service connected if the veteran was 
exposed to Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
report or clinical finding of any symptom referable to the 
kidneys, eyes, or fingers; no pertinent clinical findings 
were indicated on service separation medical examination in 
December 1969; on examination, his visual acuity was reported 
to be 20/20, bilaterally.  

On VA Agent Orange medical examination in March 1985, the 
veteran indicated that he experienced intermittent symptoms 
of dribbling urine and blurred vision for a year, noting that 
he was exposed to Agent Orange during service in Vietnam.  
Clinical impression on examination was history of Agent 
Orange exposure.

Records from the SSA, dated from March 1985 to June 1989 
(including VA medical records) reveal that the veteran 
reported experiencing various health problems due to alleged 
Agent Orange exposure in Vietnam.  On medical examination in 
January 1989, he indicated that his eyes were tiring easily 
and that he had occasional double vision; on examination, 
there was no evidence of neurologic or genitourinary 
impairment; vision in the left eye was 20/100 and 20/30 on 
the right; the examiner indicated that he did not find 
anything wrong with the veteran except that his vision was 
impaired, and he suggested that he see an optometrist for 
refraction and appropriate glasses (glasses were prescribed 
by VA in March 1989).  On ophthalmologic examination in 
February 1989, he indicated that he had a history of Agent 
Orange exposure and that he had vision impairment for 20 
years; on examination, his vision was correctable to 20/20, 
bilaterally, and it was suspected that he had refractive 
error.  On psychiatric examination in February 1989, the 
veteran indicated that he was exposed to Agent Orange in 
Vietnam and noted, in pertinent part, that he began to have 
vision impairment after service.  An Axis III diagnosis of 
Agent Orange exposure was indicated.  

On VA general medical examination in March 1997, the veteran 
indicated that he had nonspecific, intermittent left kidney 
pain for 7 years, denying a history of injury or trauma or 
medical treatment for the pain.  He indicated that he 
experienced symptoms of intermittent numbness of the fingers 
and loss of grip strength for the past 4 or 5 years, but he 
denied receiving any medical treatment therefor.  In January 
1997, he reported experiencing a temporary loss of vision, 
for about 60 seconds, but did not experience any subsequent 
problems; he indicated that he used glasses for reading.  On 
examination, the pupils were equal and reactive to light and 
accommodation, eye movements were normal, conjunctiva and 
sclerae were normal and not jaundiced; he used glasses for 
reading and his vision with glasses was normal; fundus 
examination was normal, and there was no evidence of 
hemorrhage, exudate, or microaneurysms; genitourinary 
examination was normal.  Numbness in fingers of both hands, 
unknown etiology, was diagnosed.  

VA medical records from July 1996 to January 1999 reveal 
intermittent treatment associated with various symptoms and 
illnesses.  On several such occasions, the veteran reported 
experiencing kidney pain, vision impairment, and numbness of 
the fingers.  On psychiatric examination in January 1997, he 
stated that he was exposed to Agent Orange in service, and 
that he experienced numbness of the fingers.  In June 1997, 
it was indicated that he had possible neurological problems.  
On psychiatric examination in November 1997, the examiner 
indicated that the veteran reported a history of nondescript 
kidney problem.  In October 1998, he indicated that he had 
history of left kidney pain and blurred vision.  On 
psychiatric examination in December 1998, he indicated that 
he had "some kidney problems" which he related to Agent 
Orange exposure; an Axis III diagnosis of kidney difficulty 
of unknown etiology, per patient history, was indicated.  On 
complete eye examination in December 1998, there was no 
evidence of any injury or disease involving the eyes; his 
vision refraction was correctable to 20/20, bilaterally.  It 
was indicated that he had low myopia and that ocular health 
was unremarkable.  

In numerous written correspondence to the RO, the veteran 
indicated that he experienced bilateral eye problems, kidney 
impairment, and numbness of the fingers of both hands since 
active service, suggesting that such impairment and 
disabilities were related to his Agent Orange exposure in 
Vietnam.

Based on the foregoing, the Board finds that the claims of 
service connection for chronic kidney and bilateral eye 
disabilities, and disability manifested by numbness of the 
fingers are not well grounded.  On numerous occasions during 
post-service medical treatment, on VA compensation and 
pension examinations, on examinations performed in 
conjunction with his claim for SSA benefits, and in numerous 
correspondence to the RO, the veteran has suggested that he 
was exposed to Agent Orange during service in Vietnam, 
suggesting a link between the claimed kidney, eyes, and 
fingers disabilities and exposure to Agent Orange.  
38 U.S.C.A. § 1116(a)(1) provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease referred 
to in paragraph (2) of this section, shall be presumed to 
have been exposed during such service to an herbicide agent 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service (the veteran 
satisfies the first prong of the requirement in that he did 
have requisite service in Vietnam).  The specific diseases 
presumed to have been incurred as a result of Agent Orange 
exposure are listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e) (1998) and were enumerated above; however, the 
entirety of the medical evidence of record is devoid of a 
diagnosis of any such disability.  In McCartt, 12 Vet. 
App. 164, the Court held that neither the statutory 
(38 U.S.C.A. § 1116) nor the regulatory (38 C.F.R. 
§ 3.307(a)(6)(iii)) presumption will satisfy the in-service 
incurrence element of Caluza, 7 Vet. App. 498 where the 
veteran has not developed a condition listed in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  Thus, service 
connection for the claimed disabilities of the kidneys, the 
eyes, or the fingers may not be established on a presumptive 
basis.

Although the evidence of record reveals intermittent reports 
of symptoms suggestive of kidney pain, eye problems 
consisting of vision impairment, and symptoms of numbness of 
the fingers, organic diseases or injuries shown to cause 
recurrent kidney pain, vision impairment, and/or numbness of 
the fingers were not evident in service; although numbness of 
the fingers and kidney pain were indicated during his post-
service medical treatment, an organic disease shown to cause 
such symptoms has never been identified on examinations after 
service separation; several examinations of the eyes, as 
discussed above, showed refractive vision impairment 
(correctable to 20/20, bilaterally) but failed to demonstrate 
the presence of chronic disease or disability of the eyes (of 
service origin or otherwise).  Thus, as there is no current 
medical diagnosis of chronic disabilities of the kidneys or 
the eyes, or disability manifested by numbness of the 
fingers, the claims must be denied as not currently well 
grounded.  See Rabideau, 2 Vet. App. 14; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability there can be no valid claim); Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  

The Board is mindful of the veteran's contention that he has 
experienced symptoms of recurrent kidney pain, vision 
impairment, and numbness of the fingers since active service.  
While the credibility of his contention is not challenged and 
his competence to testify with regard to observable symptoms 
of recurrent pain, numbness, and vision impairment is noted, 
consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a layman, to render a 
medical diagnosis of chronic organic disability manifested by 
kidney pain, numbness of the fingers, or vision impairment, 
or to provide an etiological link between active service and 
any current symptomatology.  See Grivois, 6 Vet. App. at 140, 
citing Espiritu, 2 Vet. App. at 494.

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
kidney or eye disabilities, or disability manifested by 
numbness of the fingers, are related to combat service; thus, 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable in these claims.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist the veteran in the development 
of the claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Murphy, 1 Vet. App. at 81-82.

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims of 
service connection for chronic kidney or bilateral eye 
disabilities, or disability manifested by numbness of the 
fingers.  Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

A 100 percent schedular evaluation for PTSD under the 
provisions of 38 C.F.R. § 4.16(c) is granted, effective 
August 22, 1996, subject to the law and regulations governing 
the payment of monetary awards.

Service connection for chronic kidney disability is denied.

Service connection for chronic bilateral eye disability is 
denied.

Service connection for chronic disability manifested by 
numbness of the fingers is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

